ORDER

PER CURIAM.
Charles Kyles (“Appellant”) appeals from the judgment of his conviction by a jury of tampering with a motor vehicle in the first degree, a class C felony, Section 569.080 RSMo. (Cum.Supp.2005)1, resisting arrest or interfering with arrest, a class D felony, Section 575.150 RSMo. (Cum.Supp.2009), and assault on a law enforcement officer in the third degree, a class A misdemeanor, Section 565.083. On appeal, Appellant challenges the sufficiency of the evidence to support his conviction for felony resisting arrest.
We have reviewed the briefs of the parties and the record on appeal. We find the *650evidence was sufficient to support Appellant’s conviction for felony resisting arrest. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b) Mo.R.Crim. P. (2012).

. All further statutory references will be to RSMo. (Cum.Supp.2005), unless otherwise indicated.